          Case 1:18-cv-12113-MKV Document 37 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             USDC SDNY
                                                                          DOCUMENT
 JENNIFER WORTHINGTON,                                                    ELECTRONICALLY FILED
 ALEXANDRA WORTHINGTON, and                                               DOC #:
 MASSIMO TASSAN-SOLET,                                                    DATE FILED: 8/31/2020

                               Plaintiffs,                       1:18-cv-12113-MKV

                        -against-                                    ORDER OF
                                                                     DISMISSAL
 JETSMARTER, INC., DAVID SHERIDAN,
 and JOHN DOES 1-4,

                               Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by the Parties [ECF #36] that this case has been

settled, it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by September 30, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: August 31, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
